Exhibit 10.23(a)

OCEANFIRST FINANCIAL CORP.

AMENDMENT NO. 1 TO

TWO YEAR CHANGE IN CONTROL AGREEMENT

This amendment (this “Amendment”) is entered into on this      day of July,
2011, by and between [Insert name] (the “Executive”) and OceanFirst Financial
Corp., a Delaware corporation (the “Holding Company”).

WHEREAS, the Executive and the Holding Company previously entered into a Change
in Control Agreement dated [Insert date of prior agreement], [which was
subsequently amended and restated effective as of March 17, 2008], (the
“Agreement”); and

WHEREAS, the Executive and the Holding Company deem it in their best interests
to amend the Agreement in certain respects.

NOW THEREFORE, in consideration of the above premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt of which is acknowledged, the Executive and the Holding Company agree as
follows:

1. Amendment to the Agreement. Section 1 of the Agreement is hereby amended by
replacing the existing paragraph with the following:

The term of this Agreement shall commence as of the Effective Date and shall
continue for a period of twenty-four (24) full calendar months thereafter.
Commencing on the first anniversary date of the Effective Date and continuing at
each anniversary date thereafter, the Board of Directors of the Holding Company
(“Board”) may extend the Agreement for an additional year. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting.

2. Further Assurances. The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Amendment.

3. Effective Date; No Other Amendments. Each of the parties hereto agrees that
the amendment to the Agreement contained herein shall be effective as of
August 1, 2011 and all references to the “Effective Date” in the Agreement shall
refer to the Effective Date of this Amendment. Except as expressly amended
hereby, the provisions of the Agreement are hereby ratified and confirmed by the
parties and shall remain unchanged and in full force and effect. All references
in the Agreement to “this Agreement” shall be read as references to the
Agreement, as amended hereby.



--------------------------------------------------------------------------------

4. Construction and Governing Law. This Amendment shall be construed together
with, and as a part of, the Agreement and shall be governed in all respects by
the laws of the State of Delaware as such laws are applied to agreements to be
performed entirely in such state, except to the extent preempted by federal law.

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seals to be affixed hereunto by its duly authorized officers,
and the Executive has signed this Agreement, on date written above.

 

ATTEST:     OCEANFIRST FINANCIAL CORP.

 

    By:  

 

WITNESS:      

 

    By:  

 

     

Executive